Citation Nr: 1115854	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-35 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether a timely substantive appeal was filed regarding a March 31, 2008, VA rating decision denying entitlement to service connection for the cause of the Veteran's death.

2. Whether the appellant's countable income is a bar to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1943 to February 1946.  He died in November 2007.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appellant testified before the undersigned Veterans Law Judge at an August 2010 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issue of whether the appellant's countable income is a bar to death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant did not file a substantive appeal within one year of the date on which the March 31, 2008, rating decision was mailed to her or within sixty days from June 22, 2009, the date which the statement of the case was mailed to her.


CONCLUSION OF LAW

The requirements for a timely substantive appeal from the March 31, 2008, rating decision denying entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims Assistance Act (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), is not applicable to the instant appeal.  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants; however, it does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  As discussed in more detail below, the essential facts in this case are not in dispute and the outcome of this appeal rests on the interpretation and application of the relevant law.  As such, the VCAA does not apply.  Id.  

Analysis

Appellant review of an RO decision is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

After the statement of the case is provided to the appellant, she must file a formal appeal within sixty days from the date the statement of the case is mailed, or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202(b); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (where a claimant did not perfect an appeal by filing a timely substantive appeal, the RO rating decision became final).  By regulation, this substantive appeal must consist of either "a properly completed VA Form 9...or correspondence containing the necessary information."  Cuevas v. Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202.

The formality of perfecting an appeal is part of a clear and unambiguous statutory and regulatory scheme which requires the filing of both a notice of disagreement and a substantive appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  The formal appeal permits the appellant to consider the reasons for an adverse RO decision, as explained in the statement of the case, and to formulate and present specific arguments relating to errors of fact or law made by the RO.  38 C.F.R. § 7105(d)(3); See also Roy, supra.

In the instant case, the RO denied the appellant's claim for service connection for the cause of the Veteran's death by a March 2008 rating decision.  The appellant was sent notice of this decision on March 31, 2008, and her NOD was received on May 30, 2008.  The RO then issued a statement of the case with respect to the issue of service connection for the cause of the Veteran's death on June 22, 2009.  No substantive appeal has been received regarding this issue.  

There is no evidence of record to indicate the appellant submitted a substantive appeal within the required time period.  Furthermore, there is no indication within the record to suggest VA has waived the requirement that a timely substantive appeal be submitted.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009).  Consequently, the March 2008 rating decision became final when the appellant did not complete her appeal within the prescribed time, and the appeal must be denied as a matter of law.  38 C.F.R. § 20.1103; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A timely substantive appeal was not received to complete an appeal from a March 2008 rating decision which denied service connection for the cause of the Veteran's death; the appeal is dismissed.


REMAND

The appellant asserts entitlement to VA death pension benefits.  A pension is payable to surviving spouses of veterans of a period of war.  Basic entitlement exists if the veteran served in the active military, naval, or air service for 90 days or more during a period of war, or who at the time of death was receiving compensation for a service-connected disability, subject to certain net worth and annual income requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3

Annual income of the surviving spouse must not exceed the maximum annual pension rate specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments of any kind from any source during a twelve month period except for exclusions including unreimbursed medical expenses when they are in excess of five percent of the pension rate.  Fractions of dollars are ignored when computing income.  Expenses for the Veteran's last illness, burial, and just debts (not secured by real or personal property) are also excludable from income.  38 C.F.R. §§ 3.271, 3.272.  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable.
Effective December 1, 2007, the maximum annual pension rate (MAPR) for a surviving spouse without dependent children was $7,498.  See Improved Death Pension Rate Table, effective December 1, 2007.  Effective December 1, 2008, the MAPR was increased to $7,933.  See Improved Death Pension Rate Table, effective December 1, 2008.  The MAPR has not increased since December 1, 2008.  

During the development of the instant claim, the appellant submitted income and expense information in January 2008 in which she indicated her sole source of income is Social Security Administration (SSA) benefits.  An electronic record of SSA payments obtained in September 2008 has been associated with the claims file.  Income from SSA benefits was $836.00 per month less Medicare premiums counted as unreimbursed medical expenses below.  Annualized income was therefore $10,032 as of January 1, 2008.

The appellant also submitted a Medical Expense Report in May 2008, indicating medical expenses of $1,057.  However, the Board notes that, with respect to the first expense listed, Medicare had paid approximately $606 on behalf of the appellant; she did not submit documentation with respect to the other medical expenses listed.  Furthermore, while the appellant estimated monthly recurring unreimbursed medical expenses of approximately $50 to $100 per month, see, e.g., Board hearing transcript at 4, in order to accurately calculate her countable income, a remand is necessary to allow the appellant an opportunity to submit to the Board an itemization of medical expenses, with supporting documentation, for the years 2008, 2009 and 2010.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request she complete VA Form 21-0518-1, Improved Pension Eligibility Verification Report, and separate VA Form 21-8416, Medical Expense Report, for each of the periods 2008, 2009 and 2010.  She should be instructed to include only those unreimbursed medical expenses actually paid by her during each year and to report each year separately.  A reasonable period of time for her response should be provided. Any additional evidentiary development which may become apparent should be accomplished.

2. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


